Title: To Benjamin Franklin from Jacques-Antoine Baratier de Saint-Auban, 4 February 1782
From: Saint-Auban, Jacques-Antoine Baratier de
To: Franklin, Benjamin


Monsieur,
A Paris le 4. feuver. 1782 Rue chapon
Les mauvais temps et plus encore un rhume dont j’ay eté affecté, m’ont empesché de Vous aller voir a Passy, et de cultiver une connoissance que je regarde comme trés précieuse; je compte aux premiers jours Vous aller prier de Choisir celuy qu’il vous plaira prendre pour venir diner avec nous.
Des gens a qui je ne puis rien refuser m’ont chargé de vous remettre le memoire Cy joint. Si ce que demande l’officier dont il y est question est juste, il n’a pas besoin de protection auprès de Vous, aussi ne Me suis je chargé que de Vous remettre le memoire. Je suis charmé que cette occasion me procure celle de Vous renouveller les assurances de l’attachement aussi sincere que respectueux avec lequel Jay l’honneur detre, Monsieur, Votre trés humble et trés obeissant Serviteur
ST. AUBAN

P.S. me permettréz vous de me rappeller dans le souvenir de m. Votre fils et de luy renouveller mes remerciemens des deux epées qu’il nous a procurées, et que tout le monde trouve tres belles?

 
Notation: St. Auban le Cte De. Paris 4 Fevrier 1782.
